internal_revenue_service number release date index no cc p si cor-131336-00 date this responds to your date letter to the bonded entry of gasoline and diesel_fuel into the united_states in which you asked whether federal excise_taxes apply to the any question involving the application of tax law to a taxpayer’s specific set of facts should be submitted to the national_office of the irs as a ruling_request pursuant to revproc_2000_1 2000_1_irb_4 copy enclosed if you would like a ruling on this question please follow the instructions in the revenue_procedure in the meantime we hope the following general information will be useful to you sec_4081 of the internal_revenue_code imposes a tax on certain removals entries and sales of taxable_fuel sec_4083 provides that taxable_fuel means gasoline diesel_fuel and kerosene under sec_48_4081-3 of the manufacturers and retailers excise_tax regulations tax is imposed on the entry of taxable_fuel into the united_states if the entry is not by bulk transfer the enterer is liable for this tax sec_48_4081-1 provides that bulk transfer means any transfer of taxable_fuel by pipeline or vessel sec_48_4081-1 provides that enterer generally means the importer of record under customs law with respect to the taxable_fuel however if the importer of record is acting as an agent for example the importer of record is a customs broker engaged by the owner of the taxable_fuel the person for whom the agent is acting is the enterer if there is no importer of record for taxable_fuel entered into the united_states the owner of the taxable_fuel at the time it is brought into the united_states is the enterer under sec_48_4081-1 an entry of taxable_fuel into the united_states occurs when the taxable_fuel is brought into the united_states and customs laws and regulations relating to entry into the united_states for consumption use or warehousing apply if you have any questions or require further assistance please feel free to contact my office at the number listed above sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
